internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-108842-99 date date re mutual holding the act country x we respond to a letter dated date in which you request rulings as to the federal_income_tax consequences of a proposed transaction additional information was received in subsequent submissions the facts submitted for consideration are substantially as set forth below mutual is a mutual_life_insurance_company incorporated in country x which is engaged in the sale of individual and group life disability health and dental insurance annuities and pension products as a mutual_life_insurance_company mutual has no authorized issued or outstanding_stock mutual’s products include policies that entitle the holders thereof to participate in the profits of mutual participating policies and policies that do not so entitle the holders nonparticipating_policies aside from the contractual right to receive policy benefits the holders of participating policies possess plr-108842-99 proprietary rights including the right to vote and the right to receive dividends when declared by mutual’s board_of directors a limited number of mutual’s nonparticipating_policies have voting rights mutual’s products include policies that are issued as tax-deferred_annuities under sec_403 of the internal_revenue_code individual retirement annuities under sec_408 and annuities for tax-qualified retirement plans described in sec_401 and sec_403 tax qualified policies upon the conversion described below all policies will remain in force as policies of mutual and all policy premiums benefits values guarantees or other policy obligations will remain unchanged except that policies credited with policy credits as defined below will be enhanced by such credits thus the contract rights of a holder will remain unchanged however all policyholder rights with respect to mutual as a mutual company will cease upon the conversion policy credits generally in the form of increased account benefits will be added to the tax qualified policies mutual’s branch operations in the united_states are taxable under part i of subchapter_l of the code because mutual’s united_states branch would qualify as a life_insurance_company within the meaning of sec_816 if it were a domestic_corporation for what have been represented to be valid business reasons mutual’s board_of directors has decided to demutualize in furtherance of this objective mutual proposes to reorganize as a stock insurance_company and a subsidiary of holding pursuant to the plan i ii iii as part of the proposed transaction holding was incorporated in country x under the act as a new stock holding_company mutual purchased common_stock of holding taking into account the legal requirements under the act including minimum capitalization requirements applicable to holding mutual will cease to be a mutual company and will become a life_insurance_company with common shares under the act policyholder rights in mutual as a mutual company will cease holding will issue common shares and will make cash payments in circumstances described below to policyholders who are owners of policies entitled to vote which includes all of the participating policies and a limited number of nonparticipating_policies eligible policyholders and will issue policy credits involving an increase in the dividend accumulation account an increase to the dividend addition value or an increase in the policy reserve depending on the policy or contract eligible policyholders residing outside country x who are issued holding common shares can elect to sell their shares in connection with a planned initial_public_offering plr-108842-99 of holding common shares the resale shares and those eligible policyholders residing inside country x may elect to have their shares repurchased by holding for cash immediately after issuance holding will cancel these repurchased shares eligible policyholders living in other than certain countries and certain governments and government agents that are eligible policyholders will receive cash from holding only policy credits will be received in exchange for those membership interests associated with tax qualified policies solely for the purpose of determining the amount of consideration each eligible policyholder is to receive each eligible policyholder will be allocated but not necessarily issued a number of holding shares fractional shares will not be issued iv mutual will issue common shares to holding v mutual will surrender to holding and holding will cancel all of the shares previously issued by holding to mutual as part of the proposed transaction holding will offer for sale additional shares of its common_stock primary shares in an initial_public_offering ipo the shares so offered will be issued to underwriters the underwriters pursuant to firm commitment underwriting agreements the underwriters will also sell the resale shares purchased from eligible policyholders who reside outside of country x pursuant to the plan as described in step iii above holding will issue to transfer agent global certificates representing all holding common shares outstanding at the time of the conversion transfer agent will then serve as the agent for holding’s purchase of the shares of policyholders who elect cash payments mutual has represented that to the best of its knowledge and belief the deemed transfer by eligible policyholders of mutual stock to holding in exchange for holding common shares the transfer of cash to holding by purchasers in the ipo in exchange for primary shares and the transfer of cash to holding by the underwriters in exchange for holding common shares to the extent that the underwriters retain any holding common shares after the ipo will qualify as a transfer pursuant to sec_351 the taxpayer also has made the following representations in connection with the formation of the holding_company structure a no stock_or_securities will be issued in exchange for services rendered to or for the benefit of holding in connection with the proposed transaction b no stock_or_securities will be issued for indebtedness of holding that is not plr-108842-99 c d e f g h i j evidenced by a security or for interest on indebtedness of holding the transfers by the transferors eligible policyholders receiving holding common_stock purchasers of shares in the ipo and the underwriters to the extent they retain any shares are not the result of the solicitation by a promoter broker or investment house the transferors will not retain any rights in property transferred to holding holding will not assume any indebtedness of the transferors in connection with the proposed transaction and to the best of the knowledge of mutual transferred property will not be subject_to any indebtedness there is no indebtedness between holding and the transferors and there will be no indebtedness created in favor of the transferors in exchange for transferred property as a result of the transaction the transfers and exchanges will occur under a plan adopted and approved before the transaction in which the rights of the parties are defined holding has no plan or intention to dispose_of any of the stock of mutual to be received by it in the exchange to the best of management’s information and belief policyholders have no plan or intention to dispose_of any of the stock of holding to be received by them in the exchange there is no plan or intention on the part of holding to redeem or otherwise reacquire any stock other than the repurchased shares of certain eligible policyholders and the shares previously issued by holding to mutual as described above to the best of the knowledge of mutual taking into account any issuance of additional shares of holding stock any issuance of holding stock for services the exercise of any holding stock_rights warrants or subscriptions a public offering of holding stock and the sale exchange transfer by gift or other_disposition of any of the stock of holding to be received in the exchange the transferors will be in control of holding within the meaning of sec_368 immediately after the proposed transaction k the common shares policy credits and cash distributed in the conversion will have a fair_market_value estimated to be equal to the fair_market_value of the policyholder rights that cease in connection with the conversion plr-108842-99 l m n o each transferor will receive stock or other_property approximately equal to the fair_market_value of the property transferred to holding holding will remain in existence and it has no plan or intention to dispose_of the transferred property other than in the normal course of business operations except that holding may lend or contribute part of the property to mutual each of the parties to the transaction will pay his her or its own expenses if any incurred in connection with the proposed transaction holding will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations to the best of the knowledge of mutual none of the transferors is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor p holding will not be a personal_service_corporation within the meaning of sec_269a the following additional representations have been made in connection with the conversion of mutual from a mutual_life_insurance_company to a stock_life_insurance_company q r s t u the fair_market_value of the stock of mutual deemed received by eligible policyholders will be approximately equal to the fair_market_value of the policyholder rights in mutual that cease in connection with the conversion mutual will continue to conduct its insurance_business following the conversion each of the parties to the conversion will pay his her or its own expenses if any incurred in connection with the conversion following the conversion mutual will be treated under the country x law as the same corporation that existed prior to the transaction the demutualization is not part of a plan to periodically increase the proportionate interest of any policyholder or shareholder in the assets or earnings_and_profits of mutual additional representations have been made as follows plr-108842-99 v w x y z upon completion of the conversion each u s eligible policyholder will own less than percent of the total voting power and the total value of mutual taking into account the attribution_rules of sec_318 as modified by sec_958 upon completion of the proposed transaction each u s eligible policyholder will own less than percent of the total voting power and the total value of holding taking into account the attribution_rules of sec_318 as modified by sec_958 neither mutual nor holding will have been a controlled_foreign_corporation cfc under sec_957 during the 5-year period ending immediately before the conversion mutual will not be a cfc immediately after the conversion and holding will not be a cfc immediately after the completion of the proposed transaction approximately percent of the eligible policyholders will be u s residents and such u s eligible policyholders will receive approximately percent of the total holding shares issued in connection with the proposed transaction aa no u_s_person will own percent or more of the total combined voting power of all classes of holding stock or total value of holding stock upon completion of the proposed transaction bb mutual currently conducts business directly in the united_states through a branch and after the proposed transaction mutual will continue to conduct business in the united_states through that u s branch cc mutual’s u s branch operations would qualify as a life_insurance_company under sec_816 if it were a domestic_corporation and after the proposed transaction mutual’s branch operations will continue to be taxable under subchapter_l of the code dd no sec_882 or sec_884 tax implications will result from the proposed transaction ee mutual’s conversion will be an exchange of stock in a foreign_corporation in a reorganization described in both sec_354 and sec_1036 and the proprietary interests in mutual surrendered in the exchange are not stock to which an amount has been attributed under treas reg b -5 through b -12 plr-108842-99 ff all exchanges will occur on approximately the same date based solely on the information submitted and the representations made we hold that for federal_income_tax purposes the transaction will be viewed as the conversion of mutual to a stock insurance_company followed by a transfer of the mutual stock to holding for purposes of an analysis under sec_351 the issuance of primary shares from holding to the underwriters for sale to the public in the ipo will be disregarded and the members of the public that acquire such stock from the underwriters for cash will be treated as transferring cash directly to holding in exchange for such stock sec_1_351-1 the transfer by eligible policyholders of stock in mutual to holding in exchange for voting common_stock of holding will be treated as part of the same transaction in which i purchasers in the ipo exchange cash for primary shares and ii the underwriters transfer cash to holding in exchange for holding voting common_stock to the extent that the underwriters retain any holding voting common_stock after the ipo provided that the transferors will be in control of holding within the meaning of sec_368 immediately following the transfer of mutual stock and cash to holding in exchange for holding common shares the sale of resale shares in step iii above will not affect any characterization of the transfers by the transferors as transfers of property to holding in exchange for holding common shares for purposes of analysis under sec_351 holding’s issuance of shares to eligible policyholders residing inside country x and holding’s repurchase of those shares will not affect any characterization of the transfers by the transferors as transfers of property to holding in exchange for holding common shares for purposes of analysis under sec_351 holding’s issuance of shares to mutual in step i above and mutual’s surrender to holding in step v above of such shares will not affect any characterization of the transfers by the transferors as transfers of property to holding in exchange for holding common shares for purposes of analysis under sec_351 provided there are no united_states persons who own percent or more applying the attribution_rules of sec_318 as modified by sec_958 of either plr-108842-99 the total voting power or the total value of all stock in holding sec_367 will not apply to the formation of the holding_company structure to the extent it qualifies under sec_351 sec_1_367_a_-3 the change in the form of operation of mutual from a mutual_insurance_company to a stock insurance_company and the exchange of the membership interests in mutual as discussed above for voting common_stock of mutual will be a reorganization within the meaning of sec_368 mutual will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by mutual on the receipt of the membership interests in mutual in exchange for mutual voting common_stock sec_1032 no gain_or_loss will be recognized by policyholders on the exchange of membership interests in mutual for voting common_stock of holding sec_354 the tax_attributes of mutual will remain unchanged as tax_attributes of mutual upon conversion to a stock insurance_company see revrul_54_482 c b accordingly such attributes as asset basis holding periods net_operating_loss carryovers capital_loss carryovers earnings_and_profits and accounting methods will not be changed by reason of the conversion of mutual from a mutual_insurance_company to a stock insurance_company in the recapitalization pursuant to sec_1_367_a_-3 sec_367 will not apply to the sec_368 recapitalization provided that the sec_368 recapitalization qualifies as a sec_1036 exchange and the proprietary interests in mutual surrendered in the sec_368 recapitalization are not stock to which an amount has been attributed under treas reg b -5 through b -12 pursuant to treas reg b -4 c sec_367 will not apply to the sec_368 recapitalization the proposed conversion will not cause an actual or deemed_distribution under sec_403 or otherwise disqualify a policy under sec_403 and will not constitute a distribution from or contribution to any sec_401 plan policy sec_403 policy or sec_408 policy although no specific ruling is being issued with regard to sec_408 which is within the united_states department of labor’s jurisdiction plr-108842-99 the proposed conversion will not result in any transaction that constitutes a distribution and thus will not result in a gross_income to an employee or other beneficiary of a tax qualified policy as a distribution under sec_72 b any percent additional income_tax under sec_72 for premature distributions from a qualified_retirement_plan c any six or percent excise_tax under sec_4973 or sec_4979 for excess_contributions to certain qualified_retirement_plans or d any designated_distribution under sec_3405 that is subject_to_withholding under sec_3405 or c no specific ruling is being issued with regard to sec_408 policy credits will be treated for purposes of sec_401 sec_403 and sec_408 as investment earnings under the policies attributable to the year such policy credits are made to the policies for purposes of sec_403 and the effective date of provisions applicable thereto a pro_rata portion of the policy credits added to the tax qualified policies to which contributions have been made pursuant to a salary reduction agreement will be treated as earnings attributable to such contributions and will be treated as credited under the contracts in the year such policy credits are made to the contracts pursuant to the proposed conversion mutual may share with holding solely for taxpayer information reporting and backup withholding purposes tins and taxpayer certifications that mutual possesses with respect of its policyholders without violating any duty under sec_3406 or the regulations thereunder to keep such taxpayer information confidential holding may share with the underwriters and transfer agent solely for taxpayer information reporting and backup withholding purposes tins and certifications that mutual possesses with respect of its policyholders without violating any duty under sec_3406 or the regulations thereunder to keep such taxpayer information confidential the conversion by taxpayer from a mutual to a stock insurance_company will have no effect on the date each life_insurance or annuity_contract of taxpayer was issued entered into purchased or came into existence for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_7702 and sec_7702a moreover the conversion will not require retesting or the start of new test periods for the contracts under sec_264 sec_7702 through e and 7702a c the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed plr-108842-99 by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process we express no opinion about the tax treatment of the proposed transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings we express no opinion on whether any or all of the above-described foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the related regulations to be promulgated if it is determined that any of the above- described foreign_corporations are passive foreign investment companies we express no opinion related to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer sincerely yours assistant chief_counsel corporate by filiz a serbes assistant to the chief branch
